 

Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) made as of March 3, 2020 between BOXLIGHT
CORPORATON (the “Company”), EVEREST DISPLAY, INC., a Taiwan corporation
(“Everest”) and AMAGIC HOLOGRAPHICS, INC., a California corporation (the
“Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company and/or one or more of its subsidiaries is obligated to pay
Everest the sum of US$2,000,000 in connection with goods and services sold by
Everest to the Company (the “Account Payable”); and

 

WHEREAS, Everest is willing to accept an aggregate of 1,333,333 shares of
Company Class A common stock, par value $0.0001 par value per share (the “Common
Stock”) in payment of the Account Payable; and

 

WHEREAS, Everest desires to have the Common Stock issued to the Subscriber which
is an Affiliate of Everest; and

 

WHEREAS, the Subscriber desires to subscribe to and acquire 1,333,333 of shares
of Company Common Stock (the “Subject Shares”) valued at approximately (US)$1.50
per Subject Share as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I. PAYMENT OF ACCOUNT PAYABLE: SUBSCRIPTION FOR SUBJECT SHARES AND
REPRESENTATIONS BY SUBSCRIBER

 

 

A. Payment of Account Payable. Everest hereby covenants and agrees that upon
issuance of the Subject Shares to the Subscriber, the $2,000,000 Account Payable
shall be deemed to have been paid in full.     B. Subscription to Subject
Shares. By its execution of this Agreement, the Subscriber does hereby purchase
and subscribe to the 1,333,333 Subject Shares of the Company.     C.
Representations and Warranties by Everest and the Subscriber

 

1. Everest and the Subscriber recognizes that the purchase of the Subject Shares
involves a high degree of risk. Such risks including, but not limited to, the
following: (a) an investment in the Company is highly speculative, and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Subject Shares; (b) the Subscriber may not be
able to liquidate its investment; and (c) other risks associated with the
Company’s business and financial condition set forth in the Company’s public
filings with the Securities and Exchange Commission (the “SEC”), including its
Form 10-K Annual Report, periodic reports on Form 10-Q and Form 8-K Interim
Reports (the “SEC Filings”). Everest and the Subscriber has carefully reviewed
the SEC Reports, including the Risk Factors section therein and is fully aware
that an investment in the Subject Shares involved a high degree of risk.

 

2. Everest and the Subscriber meet the requirements of at least one of the
suitability standards for an “Accredited Investor” as that term is defined in
Rule 501(a)(3) of Regulation D or is not a “U.S. Person” as that term is defined
in Rule 902(k) of Regulation S, and as set forth on the Investor Certification
attached hereto.

 

3. Everest and the Subscriber acknowledge that the Subject Shares have not been
registered under the Securities Act and may not be offered or sold in the United
States or to a U.S. Person unless the securities are registered under the
Securities Act and all applicable state securities laws or an exemption from
such registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the U.S. Securities Act. Subscriber is receiving the Subject Shares for the
Subscriber’s own account for investment and not with a view toward the resale or
distribution to others; provided, however, that nothing contained herein shall
constitute an agreement by the Subscriber to hold the Subject Shares for any
particular length of time and the Company acknowledges that the Subscriber shall
at all times retain the right to dispose of its property as it may determine in
its sole discretion, subject to any restrictions imposed by applicable law. The
Subscriber further represents that it was not formed for the purpose of
purchasing the Subject Shares.

 

 

 

 

4. Neither the Subscriber nor any disclosed principal will offer, sell or
otherwise dispose of the Subject Shares in the United States or to a U.S. Person
unless (a) the Company has consented to such offer, sale or disposition and such
offer, sale or disposition is made in accordance with an exemption from the
registration requirements under the Securities Act and the securities laws of
all applicable states of the United States or, (b) the SEC has declared
effective a registration statement in respect of such securities.

 

5. Everest and the Subscriber hereby acknowledge and represent that (a) they
have knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to read all of the
documents furnished or made available by the Company both to the Subscriber and
to all other prospective investors in the Subject Shares to evaluate the merits
and risks of such an investment on the Subscriber’s behalf; (b) they recognizes
the highly speculative nature of this investment; and (c) they are able to bear
the economic risk that the Subscriber hereby assumes.

 

6. Everest and the Subscriber hereby acknowledge receipt of this Agreement and
have careful review of the SEC Filings, and have received any additional
information that Everest or the Subscriber has requested from the Company, and
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company concerning the
Company.

 

7. (a) The Subscriber consents to the placement of the following legend on any
certificate or other document evidencing the Subject Shares that such securities
have not been registered under the Securities Act or any state securities or
“blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement. The Subscriber is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Subject Shares.

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

(b) Certificates evidencing the Subject Shares shall not contain any legend
(including the legend set forth in Section 7(a) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Subject Shares pursuant
to Rule 144, or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). The Company shall cause its
counsel, at the Company’s expense, to issue a legal opinion to the Company’s
transfer agent promptly if required by the Company’s transfer to effect the
removal of the legend hereunder.

 

8. Everest and the Subscriber each represents that they have full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement, convert the Account Payable and receive the Subject Shares. This
Agreement constitutes the legal, valid and binding obligation of Everest and the
Subscriber, enforceable against them in accordance with its terms.

 

 

 

 

9. The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls the Company from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) (a “Loss”) arising out of or based upon any representation or
warranty of Everest and the Subscriber contained herein or in any document
furnished by them to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber herein or therein; provided,
however, that neither Everest nor the Subscriber shall be liable for any Loss
that in the aggregate exceeds the $2,000,000 value of the Subject Shares.

 

II. REPRESENTATIONS BY AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Everest and the Subscriber that:

 

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to own and use its
properties and its assets and conduct its business as currently conducted. Each
of the Company’s subsidiaries (the “Subsidiaries”) is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation with the requisite corporate power and authority to own and use
its properties and assets and to conduct its business as currently conducted.
Neither the Company, nor any of its Subsidiaries is in violation of any of the
provisions of their respective articles of incorporation, by-laws or other
organizational or charter documents, including, but not limited to the Charter
Documents (as defined below). Each of the Company and its Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not result in a
direct and/or indirect (i) material adverse effect on the legality, validity or
enforceability of any of the Subject Shares and/or this Agreement, (ii) material
adverse effect on the results of operations, assets, business, condition
(financial and other) or prospects of the Company and its Subsidiaries, taken as
a whole, or (iii) material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under this Agreement (any
of (i), (ii) or (iii), a “Material Adverse Effect”).

 

2.2 Capitalization. The authorized issued and outstanding shares of capital
stock of the Company and all notes, warrants and stock options are disclosed and
set forth in the SEC Filings. All of such outstanding shares have been duly
authorized, validly issued and are fully paid and non-assessable. No shares of
Common Stock are subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company. Except as set forth
in the Company’s SEC Filings (i) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company, (ii)
there are no outstanding debt securities and (iii) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
their securities under the Securities Act, and (iv) there are no outstanding
registration statements and there are no outstanding comment letters from the
SEC or any other regulatory agency. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Subject Shares as described in this Agreement. The Subject
Shares, when issued, will be free and clear of all pledges, liens, encumbrances
and other restrictions (other than those arising under federal or state
securities laws as a result of the issuance of the Subject Shares). No co-sale
right, right of first refusal or other similar right exists with respect to the
Subject Shares or the issuance and sale thereof. The issue and sale of the
Subject Shares will not result in a right of any holder of Company securities to
adjust the exercise, exchange or reset price under such securities. The Company
has made available to the Subscriber true and correct copies of the Company’s
Articles of Incorporation, and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”).

 

 

 

 

2.3 Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into, execute and deliver this Agreement and each other
agreement, document, instrument and certificate to be executed by the Company in
connection with the consummation of the transactions contemplated hereby,
including, but not limited to this Agreement and to perform fully its
obligations hereunder and thereunder. All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Subject Shares contemplated
hereby and the performance of the Company’s obligations under this Agreement has
been taken. This Agreement has been duly executed and delivered by the Company
and each constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms, subject
to laws of general application relating to bankruptcy, insolvency and the relief
of debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies, and to limitations of public policy. The Subject
Shares are duly authorized and, when issued and paid for in accordance with the
applicable this Agreement, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in this Agreement. The issuance and sale of the Subject
Shares contemplated hereby will not give rise to any preemptive rights or rights
of first refusal.

 

2.4 No Conflict; Governmental Consents.

 

(a) The execution and delivery by the Company of this Agreement, the issuance
and sale of the Subject Shares and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Articles of Incorporation (the “Articles”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which any of them is bound or to which any of
their respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 

(b) No approval by the holders of Common Stock, or other equity securities of
the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement or in
connection with the authorization, issue and sale of the Subject Shares except
as has been previously obtained.

 

(c) No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement or in connection with the authorization, issue and sale of the Subject
Shares and, upon issuance, the Subject Shares, except such post-sale filings as
may be required to be made with the SEC and with any state or foreign blue sky
or securities regulatory authority, all of which shall be made when required.

 

2.5 Consents of Third Parties. No vote, approval or consent of any holder of
capital stock of the Company or any other third parties is required or necessary
to be obtained by the Company in connection with the authorization, execution,
deliver and performance of this Agreement or in connection with the
authorization, issue and sale of the Subject Shares, except as previously
obtained, each of which is in full force and effect.

 

2.6 Licenses. The Company and its Subsidiaries have sufficient licenses, permits
and other governmental authorizations currently required for the conduct of
their respective businesses or ownership of properties and each is in all
material respects in compliance therewith.

 

 

 

 

2.7 Litigation. Except as disclosed in the SEC Filings, the Company knows of no
pending or threatened legal or governmental proceedings against the Company or
any Subsidiary which could materially adversely affect the business, property,
financial condition or operations of the Company and its Subsidiaries, taken as
a whole, or which materially and adversely questions the validity of this
Agreement or the right of the Company to enter into this Agreement, or to
perform its obligations hereunder and thereunder. Neither the Company nor any
Subsidiary is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which could materially adversely affect the business, property,
financial condition or operations of the Company and its Subsidiaries taken as a
whole. There is no action, suit, proceeding or investigation by the Company or
any Subsidiary currently pending in any court or before any arbitrator or that
the Company or any Subsidiary intends to initiate. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or since the filing of the
SEC Filings has been the subject of any action involving a claim of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company.

 

2.8 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

2.9 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

2.10 Disclosure. The information set forth in this Agreement as of the date
hereof and as of the date of each Closing contains no untrue statement of a
material fact nor omits to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

2.11 Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

2.12 Brokers. Neither the Company nor any of the Company’s officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.

 

2.13 Intellectual Property; Employees.

 

(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).

 

(b) To the Company’s knowledge, no employee of the Company, nor any consultant
with whom the Company has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
and to the Company’s knowledge the continued employment by the Company of its
present employees, and the performance of the Company’s contracts with its
independent contractors, will not result in any such violation.

 

 

 

 

2.14 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, including the properties and
assets reflected in the most recent balance sheet included in the Company’s
financial statements, and good title to its leasehold estates, in each case
subject to no Encumbrances, other than (a) those resulting from taxes which have
not yet become delinquent; and (b) Encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company; and (c) those that have otherwise arisen in the
ordinary course of business, none of which are material. The Company is in
compliance with all material terms of each lease to which it is a party or is
otherwise bound.

 

2.15 Material Changes. Since the date of the latest financial statements
included within the SEC Reports (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to generally accepted accounting principles or
required to be disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the SEC any request for confidential treatment of information.

 

2.16 Disclosure. All disclosure furnished by or on behalf of the Company to the
Subscriber in this Agreement regarding the Company, its business and the
transactions contemplated hereby is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

2.17 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Subject Shares, to the extent applicable, under Regulation D
promulgated under the Securities Act. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Subject Shares for, sale to the Subscriber at the Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of the
Subscriber.

 

2.18 Indemnification.

 

(a) The Company agrees to indemnify and hold harmless each of Everest, the
Subscriber, their affiliates and their respective officers, directors,
employees, agents and controlling persons (collectively, the “Indemnified
Parties”) from and against , any and all loss, liability, damage or deficiency
suffered or incurred by any Indemnified Party by reason of any misrepresentation
or breach of warranty by the Company or, after any applicable notice and/or cure
periods, nonfulfillment of any covenant or agreement to be performed or complied
with by the Company under this Agreement, this Agreement; and will promptly
reimburse the Indemnified Parties for all expenses (including reasonable fees
and expenses of legal counsel) as incurred in connection with the investigation
of, preparation for or defense of any pending or threatened claim related to or
arising in any manner out of any of the foregoing, or any action or proceeding
arising therefrom (collectively, “Proceedings”), whether or not such Indemnified
Party is a formal party to any such Proceeding.

 

(b) If for any reason (other than a final non-appealable judgment finding any
Indemnified Party liable for losses, claims, damages, liabilities or expenses
for its gross negligence or willful misconduct) the foregoing indemnity is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless, then the Company shall contribute to the amount paid or payable by an
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and the Advisor on the other, but also
the relative fault by the Company and the Indemnified Party, as well as any
relevant equitable considerations.

 

2.19 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it, nor any other person acting on its behalf,
will provide Everest or Subscriber or their agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto Everest and Subscriber shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that Subscriber shall be relying on the
foregoing covenant in effecting transactions in Subject Shares of the Company.

 

 

 

 

III. MISCELLANEOUS

 

3.1 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

3.2 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written con3ent of Subscriber (other than by
merger). Subscriber may assign any or all of its rights under this Agreement to
any person to whom Subscriber assigns or transfers any Subject Shares, provided
that such transferee agrees in writing to be bound, with respect to the
transferred Subject Shares, by the provisions of this Agreement

 

3.3 This Agreement, together with the exhibits and schedules thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

 

3.4 All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Atlanta, Georgia. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Atlanta for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
this Agreement), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.

 

3.4 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

3.5 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

3.6 The Company agrees to execute and deliver all such further documents,
agreements, stock certificates and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

 

3.7 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

3.8 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.

 

3.9 In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each of the parties will be
entitled to specific performance under this Agreement. The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

*****************************

 

Signature page follow

 

 

 

 

IN WITNESS WHEREOF, the Subscriber and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

  COMPANY:       BOXLIGHT CORPORATION         By: /s/ Michael
Pope                  Name: Michael Pope   Title: President

 

  EVEREST:       EVEREST DISPLAY, INC.         By: /s/ Alex Kuo              
Name: Alex Kuo   Title: Chief Executive Officer

 

  SUBSCRIBER:       AMAGIC HOLOGRAPHICS, INC.         By: /s/ Sammy
Chen                      Name: Sammy Chen   Title: Chief Executive Officer

 

 

 

 

